Case 1:19-cv-00306-RBJ Document 19 Filed 06/18/19 USDC Colorado Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF COLORADO



Civil Action No. 19-CV-306-RBJ

TONY BOYER

       Plaintiff,

v.

CELERITY SOLUTIONS GROUP, LLC.

DARA TRIBELHORN,

       Defendants.



                    RESPONSE TO PLAINTIFF’S MOTION FOR CONDITIONAL
                      CERTIFICATION AND APPROVAL OF NOTICE


       Defendants Celerity Solutions Group, LLC (“Celerity”) and Dara Tribelhorn, through

counsel, Westerfield & Martin, LLC, submit the following Response to Plaintiff’s Motion for

Conditional Certification and Approval of Notice, and states as follows:

                                           INTRODUCTION

       Plaintiff worked for Celerity for approximately six months from September of 2017 to

February of 2018. He alleges he was underpaid, but he does not articulate even a basic calculation

of the amount he was allegedly underpaid (that is, Plaintiff as yet is unable to state: “I was owed

‘x’ but I was only paid ‘y’.”) He is aware of no other employees who have complained about

underpayment, nor is he aware of the production rate or compensation received by any other

Celerity employee. Nonetheless, he now seeks conditional class certification under § 216(b) of
Case 1:19-cv-00306-RBJ Document 19 Filed 06/18/19 USDC Colorado Page 2 of 7




the Fair Labor Standards Act for a class going back three years.

        First, the motion should be denied because Plaintiff’s speculative, individualized

allegations do not meet even the lenient “step-one” showing required to proceed on a class basis

under the FLSA. Second, even if the showing is met, a certification of three years is not warranted

because Plaintiff offers nothing in support of his contention.

                                              ARGUMENT

   I.      The motion should be denied because Plaintiffs have not presented substantial
           evidence of class-wide FLSA violations.

        As Plaintiff notes appropriately, the Tenth Circuit applies a two-step certification process

for proposed collective actions under the FLSA. See Thiessen v. Gen. Elec. Capital Corp., 267

F.3d 1095, 1105 (Cir. 2001). At the conditional certification stage, Plaintiff must present

“substantial allegations” that he and other potential class members “were together the victims of

a single decision, policy, or plan.” Id. at 1102 (quoting Vaszlavik v. Storage Tech. Corp., 175

F.R.D. 672, 678 (D. Colo. 1997) and Bayles v. American Med. Response of Colo., Inc., 950 F.

Supp. 1053, 1058 (D. Colo. 1996)). Plaintiff takes great pains to emphasize the leniency of this

standard, but as even Plaintiff must acknowledge, there is still a threshold showing which should

be met before a conditional class certification is granted.

        For example, in French v. La Cleaning Systems, Civil. Action No. 16-277, (E.D. La. Jun.

14, 2016) the court declined to certify a proposed FLSA collective action where the allegations

of FLSA violations were supported by not one but two alleged former employees. The court in

French observed that that despite the liberality of the certification rules, “the Court declines to

conditionally certify a collective action because the Court finds the record lacking in substantial

allegations that potential members were together the victims of a single decision, policy, or plan.”

Id. (emphasis in original).



                                                     2
Case 1:19-cv-00306-RBJ Document 19 Filed 06/18/19 USDC Colorado Page 3 of 7




       Plaintiff’s request for conditional certification is supported almost exclusively by his own

declaration. That declaration is devoid of any personal knowledge, or basis to believe, that other

employees were underpaid as Plaintiff claims he was. Plaintiff avers that he signed an

employment contract which he believed other employees signed as well (Ex. 1 ¶ 5), but he does

not and cannot point to any provision in that contract which is illegal or indicative of an FLSA

violation. Payment at a piece rate is expressly permitted under the FLSA, so long as the overall

compensation is over the minimum wage. 29 U.S.C 207(g).

       Plaintiff also declares that “[b]ased on [his] communication with Denise Vadnais, [he

believes] other MTs performed similar job duties as [him] were paid in the same manner, were

subject to similar production requirements and workloads, were not paid minimum wage for all

hours worked, and worked unpaid overtime hours because of Defendant’s policy not to pay its

MTs in accordance with the number of hours worked.” (Id. ¶ 22). This allegation, which forms

the core of his argument that similarly situated employees exist, is vague and unilluminating.

Plaintiff does not aver that Ms. Vadnais made specific admissions against Celerity’s interests, as

he certainly would have if he had any factual basis to do so. He simply asserts that “based on”

his communications with her, he “believes” Celerity violated the FLSA for other employees.

       Even if it true that other MTs “performed similar job duties” as him or were “subject to

similar production requirements and workload,” this does not relate to how much compensation

they received for the performance of those duties. That Celerity paid other MTs “in the same

manner” as him likewise does not tend to establish an FLSA violation, since payment at a piece

rate is permitted under the statute.

       This leaves the Court with the conclusory allegations that, based on some ill-defined

communications with his supervisor, Plaintiff “believed” that other employees were not paid




                                                    3
Case 1:19-cv-00306-RBJ Document 19 Filed 06/18/19 USDC Colorado Page 4 of 7




minimum wage and worked unpaid overtime hours. Plaintiff’s subjective belief, even in the form

of a declaration, does not amount to a substantial allegation of a violation of the FLSA. Plaintiff

does not and cannot identify any other Celerity employees who he can assert may have been

underpaid. While Plaintiff’s declaration insinuates that this was due to malfeasance on Celerity’s

part (See e.g. Ex. 1 ¶¶ 9 (stating that “to [him]” Defendants “conveyed the impression” that they

wanted to “dissuade” MTs from communicating with one another), these conjectural averments

have nothing to do with the claims he has brought in this action. Plaintiff has not alleged, for

example, that he was subjected to unlawful retaliation, or that he was thwarted in attempts to

engage in collective action under the National Labor Relations Act. Plaintiff has brought only

two claims – for minimum wage violations and for overtime violations. (Doc. 1, Compl. ¶¶ 50–

63). Taking his own claims of underpayment as true, nothing about them is inherently

generalizable to his coworkers.

        The analysis in Turner v. Chipotle Mexican Grille, Inc. 123 F. Supp. 3d 1300 (D. Colo.

2015) does not compel a different result. Plaintiff seeks conditional certification to bring a class

action under 29 U.S.C § 216(b) to bring an action “for and in behalf of himself . . . and other

employees similarly situated.” The act, however, does not define “other employees similarly

situated,” nor does it set out specific procedures for the Court to determine whether putative co-

plaintiffs are “similarly situated” to one another. Thiessen, 267 F.3d at 1102 (identifying this

problem in the statute and discussing approaches courts had taken to addressing it). In Thiessen,

the Tenth Circuit concluded it was appropriate to adopt an “ad hoc” approach to determine

whether putative plaintiffs were similarly situated under § 216(b), but also noted that “there is

little difference in the various approaches,” which all “allow for consideration of the same or

similar factors, and generally provide a district court with discretion to deny certification for trial



                                                      4
Case 1:19-cv-00306-RBJ Document 19 Filed 06/18/19 USDC Colorado Page 5 of 7




management reasons.” Id. at 1105.

         In Turner, the court criticized the two-step certification framework to the extent it would

“[p]rohibit[] potential FLSA wage-claim party plaintiffs from joining as a collective because

they do not meet the legal standards for discrimination claims.” 123 F. Supp. 3d at 1309. The

decision in this case, though, does not turn on whether to apply Turner or Thiessen, if indeed any

conflict between them exists. Plaintiff seeks to marshal the authority of this Court to submit

notices to additional potential claimants, about whom he knows nothing, in the hopes of

expanding the size of this action and his counsel’s potential recovery. For “trial management

reasons” this Court has the discretion to deny that request where Plaintiff has failed to make even

a minimum showing that other such claimants exist. Thiessen, 267 F.3d at 1102. He has failed to

make that showing here, and the Court should deny his request.

   II.      If conditional class certification is granted, it should not extend past the two-
            year statute of limitations.

         Plaintiff requests conditional certification of a class of consisting of all MTs from

February 7, 2016, to present. The statute of limitations for FLSA claims, however, is only two

years unless the alleged violation is “willful”. 29 U.S.C. § 255(a). A violation is willful only

where “the employer ‘knew or showed reckless disregard for the matter of whether its conduct

was prohibited by the [FLSA].’” Reich v. Monfort, Inc., 144 F.3d 1329, 1334 (10th Cir. 1998)

(alteration in original) (quoting McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133, (1988)).

“Acting only ‘unreasonably’ is insufficient—some degree of actual awareness is necessary.”

Souryavong v. Lackawanna County, 872 F.3d 122, 126 (3d Cir. 2017).

         Plaintiff makes no showing that Defendants were aware of the FLSA violations he

alleges. And, neither Plaintiff’s Complaint nor his affidavit allege Celerity was aware of the

alleged issues with his own pay, let alone those of other of its employees. Plaintiff worked for



                                                     5
Case 1:19-cv-00306-RBJ Document 19 Filed 06/18/19 USDC Colorado Page 6 of 7




Celerity from September 11, 2017 to March 28, 2019—just over six months. Plaintiff alleges

only one time when he worked in excess of 40 hours per week, claiming he was underpaid for

2.5 hours of overtime for the week of December 10-16, 2017. Even then, he never that he was

required to work overtime, nor does he allege that he complained to the Defendant about his

overtime compensation, nor does he allege that he or anyone else ever brought any kind of

overtime payment issue to Celerity’s attention.

       Plaintiff’s allegation of willfulness rests on a series of inferences – that Celerity knew

how much it was paying him, that the FLSA exists, and therefore Celerity must be acting

intentionally or in reckless disregard of its statutory obligations. Even if these claims show that

Celerity acted unreasonably, they do not show any degree of “actual awareness” of an FLSA

violation sufficient to show willfulness. See Mumby v. Pure Energy Services (USA), Inc., 636

F.3d 1266, 1270 (10th Cir. 2011) (“The court's operative inquiry focuses on the employer's

diligence in the face of a statutory obligation, not on the employer’s mere knowledge of relevant

law.”); Pabst v. Okla. Gas& Elec. Co., 228 F.3d 1128, 1137 (10th Cir. 2000) (insufficient

awareness of willfulness where law was fact-specific and employer operated on good-faith but

mistaken belief its policies were lawful); Souryavong 872 F.3d at 126 (insufficient evidence of

actual awareness where employees had presented overtime issues to employer which was

generally aware of FLSA at all relevant times). To conclude otherwise effectively renders the

willfulness requirement null, because the inferences Plaintiff relies upon would be available in

every FLSA case.

       Thus, if the Court grants conditional class certification, the class period should extend no

further back in time than February 4, 2017, because any potential claims accruing prior to that

point are time-barred.




                                                    6
Case 1:19-cv-00306-RBJ Document 19 Filed 06/18/19 USDC Colorado Page 7 of 7




                                            CONCLUSION

       For the foregoing reasons, this Court should DENY Plaintiff’s Motion, or, in the

alternative, permit conditional certification only for a class of employees going back to February

7, 2017.

Dated: June 18, 2019

                                                                             /s/ Logan R. Martin

                                                                               Logan R. Martin
                                                                         Counsel for Defendants

                               CERTIFICATE OF SERVICE
       I certify that on June 18, 2019 the foregoing RESPONSE TO PLAINTIFF’S MOTION
FOR CONDITIONAL CERTIFICATION AND APPROVAL OF NOTICE was filed with
the court and served via CM-ECF to the following:
Kevin J. Dolley, USDC No. 54132MO
LAW OFFICES OF KEVIN J. DOLLEY, LLC
2726 S. Brentwood Blvd.
St. Louis, MO 63144
(314)645-4100 (Telephone)
(314)736-8216 (Facsimile)
kevin@dolleylaw.com
Counsel for Plaintiff Tony Boyer                                            /s/Logan R. Martin




                                                    7
